          Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 1 of 44




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


    STEPHANIE WASHINGTON                 :
        Plaintiff,                       :
                                         :       No. 3:20-CV-1111(VLB)
         v.                              :
                                         :
    DEVIN EATON, et al.                  :        August 2, 2021
         Defendants.                     :
                                         :
                                         :
                                         :



    MEMORANDUM OF DECISION ON DEFENDANTS’ MOTIONS TO DISMISS, DKTS.
                               34, 37-39

        This matter arises from an officer-involved shooting in the early morning

hours of April 16, 2019 in New Haven, Connecticut. See generally [Dkt. 15 (Am.

Compl.)].     1   That morning, Stephanie Washington was a passenger in a vehicle

driven by Paul Witherspoon when it stopped at a gas station in Hamden,

Connecticut. [Am. Compl. ¶¶ 30-32]. Aziz Abdullatff, the gas station attendant,

called 911 and falsely reported that Mr. Witherspoon was in the process of

attempting to rob customers with a gun. [Am. Compl. ¶¶ 38-43].


        About fifteen minutes later, Hamden police officer Devin Eaton, responding

to the 911 report of the robbery in process, stopped the vehicle in New Haven and

opened fire on Mr. Witherspoon, striking Ms. Washington multiple times. [Am.

Compl. ¶¶ 59-71]. Officer Eaton fired some shots in the direction of Yale police


1The following facts are taken from the Amended Complaint and are assumed to
be true. The Court draws all reasonable inferences in Plaintiff’s favor. Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 555 (2007).
                                             1
        Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 2 of 44




officer Terrance Pollock, who proceeded to fire “in the direction” of Mr.

Witherspoon. [Am. Compl. ¶¶ 71-77]. Ms. Washington may have been wounded by

a round fired by Officer Pollock; at the least, she alleges that his decision to fire “in

the direction” of Mr. Witherspoon reinforced Officer Eaton’s decision to keep firing

his service pistol. [Am. Compl. ¶¶ 73-74].


      Ms. Washington sued individuals, public officials, and entities affiliated with

the gas station, the Town of Hamden, Yale University, and the City of New Haven

based on its relationship to the Hamden and the Yale University police

departments. Each group of defendants have moved to dismiss the complaint in

whole or in part. For reasons discussed below, the Court grants the Hamden, New

Haven, and Yale University Defendants’ motions to dismiss and denies the gas

station and its attendant’s motion to dismiss.


                                     Background


      To fully articulate the rationale for its decision and to provide critical context,

the Court begins by delineating the legal relationship between the Town of

Hamden, the City of New Haven, and Yale University as it relates to policing.


   A. Interagency Agreements


      The Town of Hamden and the City of New Haven are contiguous

municipalities. They entered into a Cross-Policing Agreement, executed by their

respective mayors in March 2011. [Am. Compl. ¶ 21]. The agreement incorporates

the terms of the police departments’ Operational Guidelines. [Am. Compl. ¶¶ 22-

25]. Pursuant to the terms of the Cross-Policing Agreement and the Operational

                                           2
        Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 3 of 44




Guidelines, the police chiefs of Hamden and New Haven constitute an oversight

board for the administration and performance of the agreement. [Am. Compl. ¶ 27].

The Cross-Policing Agreement and the Interagency Operational Guidelines are

collectively referred to herein as the “Agreement and Guidelines” and individually

referred to as the “Agreement” and “Guidelines,” respectively.


      Under the terms of the Agreement, in effect at all times relevant to this

dispute, police officers had the authority to take any action outside of their

respective municipality that they could take in their home jurisdiction, subject to

the limitations specified in the Agreement and Guidelines and applicable state law.

[Am. Compl. ¶ 28]. The Guidelines provide that “all participating agencies will

ensure that officers are not actively engaged in proactive law enforcement activity

outside of their home jurisdiction-unless engaged in a cooperative effort . . .”

[excerpted at Am. Compl. ¶ 29]. Additionally, “out-of-town” officers are responsible

for notifying the “. . . local department as to their location, nature of the incident,

and any assistance necessary as soon as practical and safe.” [Id.]. Incident

supervision rests with the local agency. [Id.].


      Yale University maintains a private police department. [Am. Compl. ¶¶ 13-

14]. Although it is a private entity, Yale University’s police officers are appointed

by the City of New Haven’s Board of Police Commissioner’s pursuant to Public




                                          3
        Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 4 of 44




Acts 1983, no. 83-466, § 3.2 Yale University police officers have all enforcement

powers conferred on New Haven police officers. [Am. Compl. ¶ 15].


       Plaintiff alleges that Officer Pollock was acting in a “dual capacity” as a

police officer for Yale and New Haven. [Am. Compl., Counts Six and Seven)]. Apart

from citation to P.A. 1983, no. 83-466, § 3, which states Officer Pollock was an agent

and employee of Yale University, subject to such conditions as may be mutually

agreed upon by the New Haven Board of Police Commissioners and Yale

University, Plaintiff does not allege the mutually agreed conditions or any other

provision which altered his status as an employee of Yale University.


       A memorandum of understanding between the university and the city, dated

September 29, 1992, provides, in relevant part, that:


    all matters of promotion, termination, discipline and employment, personnel
    policies and procedures established by the University shall apply to Yale
    University Police Officers and shall be administered solely by the University.
    Such officers shall be deemed for all purposes to be agents and employees of
    the University and shall be paid for their services, including while in emergency
    service for the City of New Haven, and receive any benefits to which they are
    entitled by law, from the University.


2 The statutory provision provides that: The city of New Haven, acting through its
board of police commissioners, may appoint persons designated by Yale
University to act as Yale University police officers. Such officers having duly
qualified under Section 7-294d of the general statutes, and having been sworn,
shall have all the powers conferred upon municipal police officers for the city of
New Haven. They shall be deemed for all purposes to be agents and employees of
Yale University, subject to such conditions as may be mutually agreed upon by
the city of New Haven, acting through its board of police commissioners, and
Yale University.”

The provision is not codified into the Connecticut General Statutes. See Mahon v.
Comm'r of Dep't of Motor Vehicles, No. CV010506612S, 2001 WL 746533, at *4
(Conn. Super. Ct. June 8, 2001)( explaining the uncodified status of Public Acts
1983, no. 83-466, § 3.)
                                          4
       Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 5 of 44




[Dkt. 54, Ex. A. to. Pl. Mem. in Opp’n to New Haven Defs.] (Mem. of Understanding
between Yale Univ. and the City of New Haven (Sept. 29, 1992) ¶ 3).

      In addition, the Amended Complaint does not allege how the City of New

Haven or its police department exercised supervision over Officer Pollock or the

Yale University Police Department. Although “incident supervision rests with the

local agency” and the incident occurred in New Haven, that provision does not

apply because New Haven officers were not on the scene of the incident and thus

were not present to supervise Officer Pollock. [excerpted at Am. Compl. ¶ 29].


      Based on this language and defense counsel’s representation that the

memorandum of understanding was in effect at the time of the shooting, Plaintiff

voluntarily withdrew her claim that the City of New Haven is obliged to indemnify

Officer Pollock. [Dkt. 54 (Pl. Mem. in Opp’n to New Haven Defs. Mot to Dismiss) at

4-7]. Count Nine of the Amended Complaint is dismissed accordingly.


   B. The shooting


      On the morning of April 16, 2019, Plaintiff was a passenger in her red Honda

Civic, which was being driven by her companion, Mr. Witherspoon. [Am. Compl. ¶

30]. At approximately 4:17 A.M., they stopped for fuel in Hamden, Connecticut at a

gas station operated by T&S United, LLC. [Id.]. Mr. Witherspoon parked the vehicle

in front of a gasoline pump close to the late-night service window, exited the

vehicle, and then approached Mr. Abdullattf, who was the gas station attendant.

[Am. Compl. ¶ 32].


      At about the same time, Jordany Rodriguez pulled his vehicle up to a

different gas pump adjacent to Plaintiff’s vehicle and then walked past the front of

                                         5
        Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 6 of 44




Plaintiff’s vehicle, towards the service window. [Am. Compl. ¶ 33]. Mr. Witherspoon

and Mr. Rodriguez then “engaged in some sort of discussion near the late-night

service window.” [Am. Compl. ¶ 34]. Plaintiff remained in her vehicle and did not

hear their conversation and the complaint does not describe the nature of the

men’s encounter. [Am. Compl. ¶¶ 34, 36].


      About two minutes after their encounter, Mr. Witherspoon “tapped the back”

of Mr. Rodriguez’s vehicle, who then drove off. [Am. Compl. ¶ 37]. After witnessing

their interaction, Mr. Abdullatff called 911 to report an attempted robbery. [Am.

Compl. ¶¶ 38-39]. The Amended Complaint excerpts the following portion of the

911 call:


      Defendant Abdullatff: Uh, I have my delivery for the newspaper. Uh,
      somebody who delivered my newspaper and I have, like, a regular customer
      driver a red car (UI) license plate AK63322 long dreads parking here, long
      dreads. He pulled a gun at the guy who delivered the paper here in Hamden
      its clear he was asking for money outside, outside a gas station.

      Defendant Hamden’s Dispatch: Ok, so did he take his money?
      Defendant Abdullattf: No. The guy who jumped in the car run right away.

      ...

      Defendant Abdullattf: . . . I need some help. He’s a dangerous. He’s harassing
      the second customer, too.

      Defendant Hamden’s Dispatch: . . . [i]s he a white male, black male?

      Defendant Abdullattf: Black, African American. He goes, he goes to the, he
      goes to the Arch to Dixwell.

      ...
      Defendant Hamden’s Dispatch: He’s in the car now?

      Defendant Abdullattf: He’s in the car with the female, yes.

      ...


                                         6
        Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 7 of 44




      Defendant Hamden’s Dispatch: . . . [h]e take the Arch Street to Dixwell, yes.

      ...
      Defendant Abdullattf: OK. We have help on the way.

[Am. Compl. ¶ 39].

      The gas station’s video surveillance shows no effort by Mr. Witherspoon to

rob Mr. Rodriguez at gunpoint. [Am. Compl. ¶ 42]. Mr. Rodriguez later told state

investigators that Mr. Witherspoon did not threaten him with a weapon. [Am.

Compl. ¶ 43].


      During the 911 call, Hamden dispatch directed Officer Eaton and another

officer to the scene. [Am. Compl. ¶ 44]. They were informed that there was a robbery

with a possible gun used and that dispatch was attempting to confirm whether the

gun was used through further discussion with Mr. Abdullattf. [Id.]. Hamden

dispatch then relayed to New Haven dispatch via the “Hotline” to be on the lookout

for the red Honda Civic, noting its general direction, that a “gun was used in a street

robbery,” that “it was a black male operating [the vehicle],” and “there’s

supposedly a female inside.” [Am. Compl. ¶ 45]. Hamden dispatch did not specify

that the driver was the alleged robber, and that the female passenger was a

bystander to the alleged robbery. [Id.]. New Haven dispatch then rebroadcasted a

description of the vehicle and its license plate number, that the vehicle was

involved in a street robbery, and that there were two occupants in the vehicle. [Am.

Compl. ¶¶ 46-47].


      About three minutes after the dispatch call from Hamden to New Haven, the

message was relayed from New Haven to Yale University and then dispatched by


                                          7
        Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 8 of 44




the university to its officers. [Am. Compl. ¶¶ 48-50]. In response to the re-broadcast,

Yale University police officer Terrence Pollock pulled his cruiser against the curb

of the northbound travel lane of Dixwell Avenue, just north of Dixwell Avenue’s

intersection with Argyle Street in New Haven. [Am. Compl. ¶¶ 52-53]. The Court

takes judicial notice of the fact that Dixwell Avenue is a main throughfare running

through Hamden and into New Haven. See Fed. R. Evid. R. 201(b).


      Officer Eaton traveled south down Dixwell Avenue towards New Haven when

he passed Officer Pollock. [Am. Compl. ¶¶ 53-54]. Officer Eaton then performed a

U-turn into the northbound lane of Dixwell Avenue, then turned right onto Argyle

Street. [Am. Compl. ¶¶ 53-54]. At about the same time, Mr. Witherspoon backed the

Honda Civic out of a driveway and onto Argyle Street, traveling back towards

Dixwell Avenue. [Am. Compl. ¶ 55]. Officer Pollock also performed a U-turn and

turned left onto Argyle Street, where he observed Officer Eaton slowly approaching

the Honda Civic. [Am. Compl. ¶¶ 56-58]. Officer Eaton positioned his cruiser

diagonally to block Argyle Street. [Am. Compl. ¶ 58]. Officer Pollock also blocked-

in the Honda Civic from a different direction. [Am. Compl. ¶ 56].


      Officer Eaton exited the vehicle, drew his pistol, and ordered Mr.

Witherspoon to exit the vehicle and to show his hands. [Am. Compl. ¶ 59]. As Mr.

Witherspoon complied by opening the door with his hands raised, Officer Eaton

shot at him. [Am. Compl. ¶ 66]. Mr. Witherspoon then retreated into the Honda Civic.

[Am. Compl. ¶ 67]. Officer Eaton moved behind the Honda Civic and fired through

the rear windshield. [Am. Compl. ¶ 70]. He then moved to the passenger side

window and continued to fire. [Id.]. Officer Eaton fired a total of 13 rounds,

                                          8
          Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 9 of 44




including eight directed towards the front passenger’s seat that Plaintiff occupied

while Mr. Witherspoon occupied the driver’s seat. [Am. Compl. ¶ 78].


      One or two rounds fired by Officer Eaton hit Officer Pollock’s cruiser. [Am.

Compl. ¶ 68]. Officer Pollock then fired three rounds from his pistol in Mr.

Witherspoon’s general direction, including a round that passed through the front

windshield and may have caused injuries to Plaintiff’s forehead. [Am. Compl. ¶¶

72-73].


          Plaintiff alleges that the negligent actions of Officers Eaton and Pollock

were mutually reinforcing in their decisions to shoot at the vehicle and its

occupants. [Am. Compl. ¶¶ 74-75]. Plaintiff was shot four times and sustained

serious physical and psychological injuries. [Am. Compl. ¶ 79]. Mr. Witherspoon

was not hit and is not a party to this action. See [Am. Compl. ¶ 68].


                                       Analysis

   A. Standard for Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(6)

      To survive a motion to dismiss, a plaintiff must plead “enough facts to state

a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. In considering a motion

to dismiss for failure to state a claim, the Court should follow a “two-pronged

approach” to evaluate the sufficiency of the complaint. Hayden v. Paterson, 594

F.3d 150, 161 (2d Cir. 2010). “A court ‘can choose to begin by identifying pleadings



                                           9
       Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 10 of 44




that, because they are no more than conclusions, are not entitled to the assumption

of truth.’” Id. (quoting Iqbal, 556 U.S. at 679). “At the second step, a court should

determine whether the ‘wellpleaded factual allegations,’ assumed to be true,

‘plausibly give rise to an entitlement to relief.’” Id. (quoting Iqbal, 556 U.S. at 679).

“The plausibility standard is not akin to a probability requirement, but it asks for

more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S.

at 678 (internal quotations omitted).

      In general, the Court’s review on a motion to dismiss pursuant to Rule

12(b)(6) “is limited to the facts as asserted within the four corners of the complaint,

the documents attached to the complaint as exhibits, and any documents

incorporated by reference.” McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191

(2d Cir. 2007). The Court may also consider “matters of which judicial notice may

be taken” and “documents either in plaintiffs’ possession or of which plaintiffs had

knowledge and relied on in bringing suit.” Brass v. Am. Film Techs., Inc., 987 F.2d

142, 150 (2d Cir. 1993); Patrowicz v. Transamerica HomeFirst, Inc., 359 F. Supp. 2d

140, 144 (D. Conn. 2005).


   B. Defendants’ Motions to Dismiss


      As addressed above, the fourteen-count complaint raises claims against

individuals, public officials, and entities associated with the gas station, the Town

of Hamden, Yale University, and the City of New Haven. Because of the overlap of

factual and legal issues, the Court will address the relevant law for Plaintiff’s claims

and the Defendants’ motions to dismiss thematically.



                                           10
       Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 11 of 44




      The Court will first address the general legal standard for Plaintiff’s claims

for municipal liability pursuant to § 1983. See Monell v. Dep't of Social Servs. of the

City of N.Y., 436 U.S. 658, 691, 694 (1978). The Court will then consider Plaintiff’s

Monell claims against the Hamden Defendants, the New Haven Defendants, and

then the Yale University Defendants. These claims and arguments are mostly

duplicative. Next, the Court will address Plaintiff’s vicarious liability claims against

Yale University, first under respondeat superior for the § 1983 claim against Officer

Pollock and then for statutory indemnification pursuant to Conn. Gen. Stat. § 7-

465(a). Finally, the Court will consider Plaintiff’s claims for “false report” against

Mr. Abdullatff and vicariously against T&S United, LLC.




   C. Monell claims generally


      A municipality may be liable under § 1983 only “if the governmental body

itself ‘subjects’ a person to a deprivation of rights or ‘causes’ a person ‘to be

subjected’ to such deprivation.” Connick v. Thompson, 563 U.S. 51, 60 (2011)

(quoting Monell, 436 U.S. at 692). Municipalities are “responsible only for ‘their own

illegal acts,’ ” and cannot be held “vicariously liable under § 1983 for their

employees’ actions.” Id.; see also Roe v. City of Waterbury, 542 F.3d 31, 36–37 (2d

Cir.2008) (holding that municipality cannot be held liable under § 1983 for acts of

its employees under doctrine of respondeat superior). Rather, a “plaintiff must

demonstrate that, through its deliberate conduct, the municipality was the ‘moving

force’ behind the alleged injury.” Roe v. City of Waterbury, 542 F.3d at 37 (quoting


                                          11
       Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 12 of 44




Board of Cnty. Comm’rs v. Brown, 520 U.S. 397, 404 (1997)). “Liability for

unauthorized acts is personal; to hold the municipality liable, Monell tells us, the

agent's actions must implement rather than frustrate the government's policy.” Id.

at 36-37 (quoting Auriemma v. Rice, 957 F.2d 397, 400 (7th Cir.1992)). The

municipality’s policy or custom must amount to deliberate conduct, rather than

conduct that is merely attributable to the municipality. Bd. of Cty. Comm'rs v.

Brown, 520 U.S. at 404.


      To state a claim under § 1983 against a municipality, a plaintiff must show

“(1) an official policy or custom that (2) causes the plaintiff to be subjected to (3) a

denial of a constitutional right.” Wray v. City of New York, 490 F.3d 189, 195 (2d Cir.

2007). A plaintiff must prove “both the existence of a municipal policy or custom

and a causal connection between that policy or custom and the deprivation of [her]

constitutional rights.” Dodd v. City of Norwich, 827 F.2d 1, 5 (2d Cir. 1987).


      “Courts have recognized four ways for plaintiffs to demonstrate a policy or

custom: (1) a policy statement, ordinance, regulation, or decision officially adopted

and promulgated by that body’s officers; (2) conduct ordered by a municipal official

with policymaking authority; (3) actions taken pursuant to governmental custom

even though such a custom has not received formal approval through the body’s

official decision making channels; or (4) a failure to train municipal employees that

amounts to deliberate indifference to the rights of persons with whom the

[employees] come into contact.” Walker v. City of New York, No. 12-CV-5902, 2014

WL 1259618, at *2 (S.D.N.Y. Mar. 18, 2014) (internal citations and quotation marks

omitted).

                                          12
       Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 13 of 44




      a. Monell claims as to the Hamden Defendants


      Plaintiff alleges that she was shot because the Town of Hamden and its

policymakers, Curt Leng in his official capacity as mayor and John Sullivan, in his

official capacity as the Chief of Police (collectively the “Hamden Defendants”):


      a. allowed a policy, procedure, practice, and custom to exist where officers
      from the Hamden Police Department would act unilaterally when engaged in
      proactive law enforcement activities in New Haven;

      b. failed to establish policies, procedures, practices and customs to ensure
      the proper coordination of activities and the proper supervision of their
      officers by officers from Yale Univ. Police Department or the New Haven
      Police Department, when Hamden police officers were engaged in proactive
      law enforcement activities in New Haven;

      c. failed to implement a proper training program to ensure their officers
      coordinated with and were supervised by officers from Yale Univ. Police
      Department or the New Haven Police Department, when Hamden police
      officers were engaged in proactive law enforcement activities in New Haven;
      d. failed to create and adopt policies, procedures, practices, and customs to
      define the circumstances when it was appropriate to enter New Haven for
      non-emergency proactive law enforcement activities;

      e. alternatively, if policies, procedures, practices, and customs exist that
      define when entering New Haven for non-emergency law enforcement
      activities was appropriate, failing to ensure that they were followed
      consistently;

      f. failed to establish a proper communications system and protocols to
      ensure that officers from different jurisdictions could easily and efficiently
      communicate with each other when engaged in proactive law enforcement
      activities together;

      g. alternatively, if such a communications system exists, failing to ensure
      that it was used in situations involving cross-jurisdictional policing
      activities.

[Am. Compl., Count Twelve].

      In other words, Plaintiff alleges that, if it were not for the lack of specific

operational protocols or the proper training and enforcement of compliance with


                                         13
       Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 14 of 44




such protocols in the Agreement and Guidelines, Officer Eaton would not have

entered New Haven on a “non-emergency” basis and would not have unilaterally

engaged Mr. Witherspoon. [Dkt. 42, Pl. Mem. in Opp’n to Hamden Defs. at 8-12].

Plaintiff argues “[h]ad defendant Eaton’s activities been coordinated through the

Police Department for the City of New Haven and Yale University, it is entirely

plausible that coordinating with police from [these jurisdictions] would have

prevented this traffic stop from devolving into police use of deadly force…” [Id. at

9-10]. Plaintiff argues that her injuries were foreseeable because police were

responding to a report (albeit false) that a firearm was used in a robbery and were

therefore more likely to use their weapons.


      In support of their motion to dismiss, the Hamden Defendants argue, inter

alia, that Plaintiff fails to allege that an official policy or custom directly caused her

injuries. [Dkt. 34 (Hamden Defs. Mem. in Supp.) at 10-11]. The Hamden Defendants

argue that Plaintiff relies on a hypothetical sequence of events that could have

happened had Officer Eaton acted in accordance with the Agreement and

Guidelines. [Dkt. 47 (Hamden Defs. Repl. Br.) at 5-6]. The Hamden Defendants argue

that Plaintiff has not alleged facts regarding any other incidents, prior to April 2019,

where Hamden police officers have violated the constitutional rights of others in a

manner that would put the town and its officials on notice of a pattern of violations

that might suggest additional protocols or training in such protocols was

necessary, in support of her Monell claim. [Id. at 8-9].


      For purposes of the defendants’ motions, the Court accepts Plaintiff’s

strained view that Officer Eaton’s pursuit of the Honda Civic, which was being

                                           14
         Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 15 of 44




driven by an individual that he had reason to believe was armed and dangerous,

was a “non-emergency.” [Am. Compl. ¶ 28]. As a “non-emergency”, to exercise

police power outside of his jurisdiction, Officer Eaton was required to comply with

the Agreement and Guidelines. Plaintiff alleges that Officer Eaton violated these

Guidelines by entering New Haven in the first instance and then by failing to

communicate and coordinate with the respective jurisdictions. [Am. Compl., Count

One]. Consequently, Plaintiff was caught in a crossfire between Officers Eaton and

Pollock.

         Parsing these allegations, the Court agrees with the Hamden Defendants that

Plaintiff failed to allege that the Agreement and Guidelines themselves were the

“moving force” causing her particular injuries. For example, suppose that Officer

Eaton stopped the Honda Civic in New Haven without issue. Under that scenario,

the fact that Officer Eaton was a Hamden police officer, rather than a New Haven

police officer, does not affect the constitutional analysis.

         Plaintiff concedes that the Agreement and Guidelines were “authorized by

statute.” [Am. Compl. ¶ 25]; see also Conn. Gen. Stat. § 7-277a. Plaintiff does not

allege     that   the Agreement     and Guidelines     themselves     are unlawful or

unconstitutional. See City of Oklahoma City v. Tuttle, 471 U.S. 808, 822 (1985)

(citing the municipal policy mandating non-medical leave for pregnant employees

at issue in Monell for the proposition that the single application of an

unconstitutional policy can satisfy the requirements for municipal liability).

         Plaintiff is correct at an abstract level; Plaintiff would not have been shot if

the Town of Hamden did not have a “policy” of establishing a police force.



                                            15
       Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 16 of 44




However, the U.S. Supreme Court in City of Oklahoma City v. Tuttle rejected this

degree of abstraction. 471 U.S. at 823 (plurality opinion considering and rejecting

this observation). Instead, “… Monell must be taken to require proof of a city policy

different in kind from this latter example before a claim can be sent to a jury on the

theory that a particular violation was “caused” by the municipal “policy.” At the

very least there must be an affirmative link between the policy and the particular

constitutional violation alleged.” Id. Stated another way:

      it is not enough for a § 1983 plaintiff merely to identify conduct properly
      attributable to the municipality. The plaintiff must also demonstrate that,
      through its deliberate conduct, the municipality was the “moving force”
      behind the injury alleged. That is, a plaintiff must show that the municipal
      action was taken with the requisite degree of culpability and must
      demonstrate a direct causal link between the municipal action and the
      deprivation of federal rights.

Board of Cnty. Comm’rs v. Brown, 520 U.S. at 404 (italics in original)

      Absent a claim that action by a policymaking official directly violated federal

law or directed or authorized the deprivation of federal rights, a plaintiff must

establish deliberate indifference on the part of the policymaking representative, not

merely to the risk of any constitutional injury, but of the particular injury suffered

by the plaintiff. Board of Cnty. Comm’rs v. Brown at 404-05. Therefore, Plaintiff has

failed to plausibly allege that an official policy of the Town of Hamden directly

deprived her of her constitutional rights.


      Instead, her Monell claim rests on her allegation that the Town of Hamden

failed to implement appropriate policies and to train its officers to perform their

policing duties in accordance with the Agreement and Guidelines. Specifically,




                                         16
       Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 17 of 44




Plaintiff alleges that the Hamden Defendants failed to establish proper lines of

communication between responding officers from different jurisdictions.


      To support a claim based on inaction,               the “custom” or “policy”

must be demonstrated by showing that the municipality's failure to supervise or

properly train its police force is so severe as to constitute “deliberate indifference”

to a plaintiff's rights. See City of Canton v. Harris, 489 U.S. 378, 388–89 (1989). The

phrase “deliberate indifference” means more than “simple or even heightened

negligence”; it involves a “conscious disregard” on the part of municipal

employers for the consequences of their actions. Board of Cnty. Comm’rs v.

Brown, 520 U.S. at 407. Deliberate indifference is a stringent standard. Connick,

563 U.S. at 62. “Where a § 1983 plaintiff can establish that the facts available to city

policymakers put them on actual or constructive notice that the particular omission

is substantially certain to result in the violation of the constitutional rights of their

citizens, the dictates of Monell are satisfied.” Canton v. Harris, 489 U.S. at 396

(O’Connor, J., concurring).


       The plaintiff must show that the need for more or better protocols or

supervision to protect against constitutional violations was obvious, such that it

amounts to a deliberate choice by the municipality. See, e.g. Vann v. City of New

York, 72 F.3d 1040, 1049 (2d Cir.1995). “An obvious need may be demonstrated

through proof of repeated complaints of civil rights violations; deliberate

indifference may be inferred if the complaints are followed by no meaningful

attempt on the part of the municipality to investigate or to forestall further

incidents.” Id.

                                           17
       Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 18 of 44




      Here, Plaintiff does not allege a pattern of prior constitutional violations that

would have placed the Town of Hamden on notice that its failure to institute policies

or provide specific training to give effect to the Agreement and Guidelines would

lead to the type of injuries that Plaintiff suffered. Instead, Plaintiff would need to

state a claim for “single incident liability.”


      In Canton v. Harris, the U.S. Supreme Court hypothesized that, given the

“moral certainty” that police officers would need to arrest fleeing felons, it is

patently obvious that a municipality that arms its officers would need to train its

officers on constitutional limitations on the use of deadly force to arrest fleeing

felons. 489 U.S. at 390, n. 10. Subsequent authority has confined the “ ‘… narrow

range of circumstances,’ [where] a pattern of similar violations might not be

necessary to show deliberate indifference.” Connick, 563 U.S. at 63 (holding that a

district attorney’s failure to train prosecutors on their Brady obligations did not fall

within Canton’s single-incident liability hypothetical).


      Drawing all inferences in Plaintiff’s favour, she does not state facts to

suggest that Officer Eaton and Officer Pollock’s allegedly unreasonable use of

deadly force was a “known or obvious” consequence of the Town of Hamden’s

failure to institute policies, protocols or provide specific training to give effect to

the Agreement and Guidelines. The remote risk of injuring innocent civilians during

a crossfire between two officers from different jurisdictions failing to communicate

with each other while responding to a “non-emergency” does not rise to the level

of “moral certainty” to place the Town of Hamden on notice of the need to

remediate this danger.

                                            18
       Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 19 of 44




      Accordingly, the Court dismisses the Monell claim as to the Hamden

Defendants without prejudice.


      The Amended Complaint names Mayor Leng and Acting Police Chief Sullivan

in their official capacities only and does not allege supervisory liability under §

1983. See [Am. Compl. ¶¶ 8-9]; [Dkt. 42 (Pl. Mem. in Opp’n to Hamden Defs.) at 12-

14]. Mayor Leng and Acting Chief Sullivan are dismissed as parties. The Court’s

ruling on Plaintiff’s Monell claim moots the issue of whether the Hamden Police

Department is a separate legal entity capable of suing or being sued. Accordingly,

the Hamden Police Department is also dismissed as a defendant.


      b. Plaintiff’s Monell claims as to the New Haven Defendants


      Plaintiff’s allegations against the City of New Haven, the New Haven Police

Department, Mayor Elicker, and Chief of Police Reyes (collectively the “New Haven

Defendants”) fails to plausibly allege a Monell claim for substantially the same

reasons as discussed above. Count Fourteen of the Amended Complaint

reincorporates the same factual allegations as alleged against the Hamden

Defendants as to the existence of the Agreement and Guidelines and the failure to

institute appropriate policies, protocols, and training. [Am. Compl. ¶¶ 83-84].


      Neither the New Haven Defendants nor the Plaintiff raise controlling case law

that was not previously addressed by the Court with respect to the Hamden

Defendants’ motion to dismiss. Plaintiff’s allegations against the New Haven

Defendants are even further attenuated from the causal chain.




                                         19
       Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 20 of 44




       In sum, Plaintiff alleges that the New Haven defendant’s failure to institute

necessary policies, protocols and training caused Officer Pollock, a Yale Police

Officer, to take “such a laissez-faire approach to the presence of a shooter here,

Officer Eaton, unilaterally engaging in police enforcement activity in the City of

New Haven.” [Dkt. 54 (Pl. Mem. in Opp’n to New Haven Defs.) at 17](citing Fiacco v.

City of Rensselaer, 783 F.2d 319, 327 (2d Cir.1986), cert. denied, 480 U.S. 922

(1987)).


       As was the case with Plaintiff’s allegations against the Hamden Defendants,

Plaintiff does not allege any prior events that would have placed the City of New

Haven on notice that its failure to implement policies, protocols or training directed

at interagency operations would result in the type of injuries that Plaintiff suffered.

This distinguishes Plaintiff’s allegations from Fiacco, 783 F.2d at 328 (“…the very

assertion of a number of such claims [for excessive force] put the City on notice

that there was a possibility that its police officers had used excessive force. The

City's knowledge of these allegations and the nature and extent of its efforts to

investigate and record the claims were pertinent to [Plaintiff’s] contention that the

City had a policy of nonsupervision of its policemen that reflected a deliberate

indifference to their use of excessive force.”).


       The Court need not consider the affidavit of Jaime Gallagher, which was

appended to Plaintiff’s opposition brief. [Dkt. 54, Ex. C]. The affidavit constitutes

extrinsic evidence and Plaintiff did not move the Court to convert the Defendants’

motion to dismiss to a motion for summary judgment. See Kamen v. Am. Tel. & Tel.

Co., 791 F.2d 1006, 1010 (2d Cir. 1986).

                                           20
       Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 21 of 44




      Nonetheless, addressing the merits, Mr. Gallagher, a former police chief in

Ohio, states without any factual detail that the risk of using excessive, unnecessary

force in a “high risk mutual aid incident” “would have or should have been known

to the Chiefs of Police for Hamden, Yale, and New Haven, and the Mayors of

Hamden and New Haven.” [Gallagher Aff. ¶ 14]. The conclusory statement does not

delineate how the Agreement and Guidelines were deficient to mitigate such a risk

or otherwise provide any factual enhancement tending to show the “moral

certainty” of police encountering the scenario that occurred in April 2019.


      Accordingly, the Court dismisses the Monell claims against the New Haven

Defendants without prejudice. Since Plaintiff voluntarily dismissed her claim

against the City of New Haven for indemnification of Officer Pollock pursuant to

Conn. Gen. Stat. § 7-465, there are no pending claims against any of the New Haven

Defendants.


      c. Plaintiff’s Monell claims as to Yale University Defendants


      Yale University is a private entity. [Am. Compl. ¶ 13]. Nevertheless, private

entities may be subjected to liability under § 1983 for deprivation of rights secured

by the Constitution or by federal law when committed by a person acting under the

color of state law. See Brentwood Acad. v. Tenn. Secondary Sch. Ath. Ass'n, 531

U.S. 288, 296 (2001)(discussing factors where challenged activity may be state

action).


      The Yale University Defendants do not contest that the university is

performing state action through its police department, which performs a


                                         21
       Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 22 of 44




governmental policing function and has arrest authority. See supra. 3 at n. 2.

Instead, Yale University argues that Plaintiff failed to state a Monell claim because

Plaintiff does not plausibly allege that Yale was deliberately indifferent to the risk

of depriving individuals of their constitutional rights. [Dkt. 38 (Yale Univ. Defs. Mot

to Dismiss) at 10-15]. For reasons previously stated, the Court agrees with the Yale

University Defendants that the university’s alleged failure to ensure proper

coordination and supervision over Hamden police officers operating in New Haven

does not amount to a conscious disregard for constitutional rights.


      Plaintiff’s opposition brief to the Yale University Defendant’s motion to

dismiss shifts the framing of whether the Agreement and Guidelines amount to a

“policy” or “custom”. Plaintiff argues that she alleges “multiple acts of

misconduct” based on “a practice of allowing officers to act unilaterally when

engaged in law enforcement activity in New Haven.” [Dkt. 44 (Pl. Mem. in Opp’n to

Yale Univ. Defs.) at 12-13]. Plaintiff also alleges that subparagraphs b-g, excerpted

at supra. 13, “fairly imply repeated conduct.” [Id. at 13]. The Court disagrees.

Plaintiff does not allege a sufficient factual basis to put Defendants on notice of

how the Agreement and Guidelines resulted in “repeated conduct” which provided

actual or constructive notice to the municipal defendants of an obvious need to

implement policies, protocols, or training regarding interagency operations to

prevent the violation of constitutional rights.


      Accordingly, the Court dismisses Count Thirteen, without prejudice.




                                          22
        Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 23 of 44




    D. Plaintiff’s vicarious liability claims against Yale University


       Plaintiff asserts three claims for vicarious liability against the Yale University

Defendants: Count Six alleges that the university is vicariously liable for Officer

Pollock’s common law negligence under the doctrine of respondeat superior,

Count Seven alleges that the university is vicariously liable for Officer Pollock’s

deprivation of Plaintiff’s Fourth Amendment Rights pursuant to § 1983, and Count

Eight seeks statutory indemnification pursuant to Conn. Gen. Stat. § 7-465(a). The

Yale University Defendants move to dismiss the latter two claims.


    a. Respondeat superior for private entities under § 1983


       In support of its motion to dismiss, Yale University argues that the doctrine

of respondeat superior is inapplicable to cases brought pursuant to § 1983. [Dkt.

40 (Yale Univ. Defs. Mem. in Supp. ) at 4-5] (quoting Hayut v. State Univ. of N.Y., 352

F.3d 733, 753 (2d Cir. 2003) and Rojas v. Alexander's Dep't Store, Inc., 924 F.2d 406,

409 (2d Cir. 1990)).3


       Strictly speaking, Monell dealt with a public employer. However, in the

Second Circuit, the principle that public employers are not liable for constitutional




3 To be clear, vicarious liability for torts is a distinct issue from whether a
municipality or private entity can be held vicariously liable for the deprivation of
constitutional rights under the color of state law pursuant to 42 U.S.C. § 1983. See
supra. (discussing Monell and its progeny). The Amended Complaint includes a
claim that Yale University is vicariously liable for Officer Pollock’s alleged
common law negligence. See Count Six. The university has not moved to dismiss
Count Six.


                                           23
       Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 24 of 44




torts of their employees under § 1983 has been extended to private employers.

Rojas, at 924 F.2d at 408.


      In opposition, Plaintiff provides a five-page block citation of the Seventh

Circuit’s decision in Shields v. Illinois Dep't of Corr., 746 F.3d 782 (7th Cir. 2014),

which explained in dicta that it would have applied the doctrine of respondeat

superior to the facts of that case. [Dkt. 44 (Pl. Mem. in Opp’n to Yale Univ. Defs.) at

15-20]. Plaintiff argues that neither case cited by the university, Rojas v.

Alexander’s Dep’t Store, Inc., 924 F.2d 406 (2d Cir. 1990) and Wells v. Yale Univ.,

2011 U.S. Dist. LEXIS 82453 (D. Conn. July 28, 2011), discuss the arguments for

limiting Monell’s application to private entities that were presented in Shields.


      Shields advances a critical, but ultimately unavailing view that Monell’s

rejection of respondeat superior should be broadly reexamined and should not be

extended to private entities. See Shields, 746 F.3d at 792 (“Given these flaws on

the surface of its reasoning, Monell is probably best understood as simply having

crafted a compromise rule that protected the budgets of local governments from

automatic liability for their employees' wrongs, driven by a concern about public

budgets and the potential extent of taxpayer liability.”). Nevertheless, the panel in

Shields recognized that it was bound by controlling precedent. Id. at 794 (citing

Iskander v. Vill. of Forest Park, 690 F.2d 126 (7th Cir. 1982) as controlling authority);

see also Wilson v. Wexford Health Sources, Inc., 932 F.3d 513, 522 (7th Cir. 2019)

(noting that the Seventh Circuit declined to rehear Shields en banc and Iskander

remains binding authority). Shields acknowledged that every circuit to have

considered the issue has extended Monell to private entities, shielding employers

                                           24
       Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 25 of 44




from vicarious liability. Id. at 790, n. 2 (collecting cases). Since Shields was

decided, no circuit has reversed its precedent nor adopted the panel’s reasoning

in the first instance.


       Here, there has been no intervening change in the law by the U.S. Supreme

Court. Rojas v. Alexander’s Dep’t Store, Inc. remains binding precedent in the

Second Circuit. Rojas is consistently applied. See, e.g. Crenshaw v. New York City

Hous. Auth., 697 F. App'x 726, 732 (2d Cir. 2017) (summary order) (quoting Rojas

for the proposition that Monell applies to private entities); Candelario v. Quality

Choice Corr. Healthcare, No. 16-CV-2083 (KMK), 2017 WL 3049553, at *5 (S.D.N.Y.

July 18, 2017)(citing additional examples applying Rojas); and Wells v. Yale Univ.,

2011 U.S. Dist. LEXIS 82453 (D. Conn. July 28, 2011)


       Given the well-settled controlling law in this circuit, the Court dismisses

Count Seven of the Complaint without leave to amend.


   b. Statutory indemnification pursuant to Conn. Gen. Stat. § 7-465(a)


Conn. Gen. Stat. § 7-465(a) provides, in relevant part, that:


              (a) Any town, city or borough ... shall pay on behalf of any employee
              of such municipality ... all sums which such employee becomes
              obligated to pay by reason of the liability imposed upon such
              employee by law for damages awarded for infringement of any
              person’s civil rights or for physical damages to person or property,
              except as set forth in this section, if the employee, at the time of the
              occurrence, accident, physical injury or damages complained of, was
              acting in the performance of his duties and within the scope of his
              employment, and if such occurrence, accident, physical injury or
              damage was not the result of any wilful or wanton act of such
              employee in the discharge of such duty.

(emphasis added)

                                          25
        Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 26 of 44




       Yale     University   relies   on the fundamental     principles   of   statutory

construction, arguing that it is not obliged to pay damages that are attributable to

Officer Pollock because the statute only imposes a duty to indemnify on towns,

cities or boroughs and it is not a “town, city or borough.” [Dkt. 40 (Yale Univ. Defs.’

Mem. in Supp.) at 5-7]. The university cites Jackson-Colon v. Bridgeport Hous.

Auth., 2007 Conn. Super. LEXIS 1169, *1-2 (Conn. Super. Ct. May 7, 2007) (Hiller, J.)

for the proposition that Connecticut’s municipal immunity and indemnification

statutes are limited in scope to the types of parties enumerated within the statute.

[Id. at 6-7].


       In opposition, Plaintiff argues that Yale University’s Police Department is

“part of the City of New Haven,” because it is undisputed that its police officers

have the same authority as the City of New Haven’s police officers pursuant to P.A.

1983, no. 83-466, § 3. [Dkt. 44 (Pl. Mem. in Opp’n to Yale Univ. Defs.) at 20].


       The Court agrees that Conn. Gen. Stat. § 7-465(a) is inapplicable to Yale

University. A district court interpreting a state statute must “carefully predict how

the state's highest court would rule if confronted with the issue, including how it

would resolve any ambiguity in the statute.” KLC, Inc. v. Trayner, 426 F.3d 172, 176

(2d Cir. 2005) (citation omitted). Under Connecticut law, “[t]he meaning of a statute

shall, in the first instance, be ascertained from the text of the statute itself and its

relationship to other statutes. If, after examining such text and considering such

relationship, the meaning of such text is plain and unambiguous and does not yield

absurd or unworkable results, extratextual evidence of the meaning of the statute

shall not be considered.” Conn. Gen. Stat. § 1-2z.

                                           26
       Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 27 of 44




      To rule Conn. Gen. Stat. § 7-465(a) is applicable to Yale University would

require the court to disregard the clear language of the statute which created the

force. P.A. 1983, no. 83-466, § 3 states Yale University police officers are agents

and employees of Yale University, subject to such conditions as may be mutually

agreed upon by the New Haven Board of Police Commissioners and Yale

University. Plaintiff does not allege any mutually agreed condition or any other

provision which altered their status as Yale University employees.        Since Yale

University police officers are not New Haven employees, the remaining question is

whether the statutory duty to indemnify applies to Yale University.


      Applying those principles of statutory construction, the duty to indemnify

does not apply because Yale University is not a “town, city or borough,” regardless

of its relationship to the city. The interpretation of Conn. Gen. Stat. § 7-465(a) can

be resolved at the first step. The term “town, city or borough” is unambiguous in

that it refers to a municipality. See Conn. Gen. Stat. § 7-148 (defining a

“municipality” as “any town, city or borough, consolidated town and city or

consolidated town and borough.”). “Generally, a municipality is immune from

liability unless the legislature has enacted a statute abrogating such immunity.”

Gaudino v. Town of Hartford, 87 Conn. App. 353, 355 (2005) (citation omitted).

Moreover, “[a]t common law, municipal officers were liable for their own torts, but

the municipality, their municipal ‘master,’ was not vicariously liable for those

torts.... [Section] 7–465(a) effectively circumvented the general common law

immunity of municipalities from vicarious liability for their employees' acts by

permitting injured plaintiffs to seek indemnification from a municipal employer for


                                         27
       Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 28 of 44




such acts under certain circumstances and after conformance with certain

statutory requirements, but it did not bar a plaintiff from seeking redress from those

employees.” Grady v. Town of Somers, 294 Conn. 324, 337 (2009) (citation omitted).


      In contrast, a private employer can be held vicariously liable for torts

committed by its agents in the course of their employment through the doctrine of

respondeat superior without resort to statutory indemnification. See Fiano v. Old

Saybrook Fire Co. No. 1, Inc., 332 Conn. 93 (2019) (discussing the agency

requirements to establish respondeat superior and its policy rationale); see also

supra. n. 3. Understanding Conn. Gen. Stat. § 7-148 as a partial abrogation of

governmental immunity makes clear why the legislature confined its scope to

municipalities.


      Additionally, Connecticut courts have interpreted the terms “town, city or

borough” narrowly, excluding municipalities’ administrative subdivisions from

coverage. See, e.g. Hall v. Gallo, No. CV030476708S, 2004 WL 2896499, at *1 (Conn.

Super. Ct. Nov. 5, 2004) (granting motion to strike the indemnification count as to

the police department because “General Statutes § 7-465 is only applicable to a

town, city or borough. An administrative subdivision of a town, such as a police

department, is outside of the reach of the statute”); Jackson-Colon v. Bridgeport

Hous. Auth., 2007 Conn. Super. LEXIS 1169, *1-2 (Conn. Super. Ct. May 7, 2007) (“

[Conn. Gen. Stat. §§ 7-465 and 52-557n] are clearly limited in scope in that they are

applicable only to the types of parties enumerated within them.”).




                                         28
       Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 29 of 44




      Accordingly, the Court dismisses Count Eight of the Amended Complaint

without leave to amend.


   E. Plaintiff’s “false report” claims against Mr. Abdullatff and vicariously against
      T&S United, LLC
      Finally, the Court considers Plaintiff’s tort claim against Mr. Abdullatff and

vicariously against T&S United, LLC arising from Mr. Abdullatff’s false report that

Mr. Witherspoon was attempting to rob the service station’s customers with a gun.

At issue is whether Connecticut law recognizes a cause of action for physical

injuries inflicted on a bystander when police respond with excessive force to a

false report of an armed suspect. Although the Amended Complaint is inartful

insofar as it labels the cause of action upon which Plaintiff’s seeks relief, the Court

infers that she is pursuing a negligence, recklessness, or other tort claim. Based

on the prevailing tort principles in Connecticut, the Court concludes that Plaintiff

plausibly stated a claim for negligence against Mr. Abdullatff and vicariously

against T&S United, LLC.


      The Court will first address what reasonable inferences can be drawn from

the facts alleged in the Amended Complaint. First, it is undisputed that Mr.

Abdullatff placed the 911 call at issue. Second, Mr. Abdullatff conclusively reported

that Mr. Witherspoon “…pulled a gun at the guy who delivered the paper here in

Hamden its clear he was asking for money outside.” [Am. Compl. ¶ 39]. He referred

to Mr. Witherspoon as a “regular customer” and recognized Mr. Rodriguez as his

newspaper deliveryman, which suggests that he had a clear view of their

interactions. [Id.]. The Court also infers that Mr. Abdullatff’s identity, or at least his


                                           29
       Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 30 of 44




location, would have been known to police. These facts suggest that police would

have taken Mr. Abdullatff’s 911 call as serious and credible. He conveyed a sense

of urgency by reporting that Mr. Witherspoon was in the process of “harassing”

another customer and that he was dangerous. [Id.]. He also asked for immediate

assistance, which together with his other statements, suggested the second

customer was in immediate jeopardy of being assaulted by Mr. Witherspoon. [Id.].


      Plaintiff alleges that the gas station’s video surveillance camera does not

show Mr. Witherspoon attempting to rob Mr. Rodriguez with a gun. [Am. Compl. ¶

42]. Plaintiff also alleges that Mr. Rodriguez later told state investigators that Mr.

Witherspoon did not threaten him with a weapon. [Am. Compl. ¶ 43]. Based on

these factual allegations, Plaintiff plausibly alleged that Mr. Abdullatff made a false

police report and that he knew his report was false at the time he made it.4


      Mr. Abdullatff also knew that an innocent bystander was a passenger in the

vehicle when it left the service station. [Id.]. He reported the description of the

vehicle, its license plate number, its occupants, and the direction it left from the

gas station. As a consequence, there is a reasonable inference that an individual

in Mr. Abdullatff’s position would understand that police would respond to the 911

call urgently and would search the surrounding area for the vehicle. Since Mr.



4 Plaintiff’s opposition brief adds that Mr. Abdullatff later told law enforcement
investigators that he never saw Mr. Witherspoon with a firearm and police never
recovered evidence of a firearm in the vehicle. [Dkt. 55 (Pl. Mem. in Opp’n to T&S
United Defs.) at 4]. These allegations were not included in the Amended
Complaint and Plaintiff has not sought leave to amend the complaint to include
them. As such, these allegations do not factor into the Court’s consideration of
whether Plaintiff plausibly stated a claim against the T&S United Defendants.
                                          30
       Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 31 of 44




Abdullatf asked the police to come immediately to apprehend an armed and

dangerous would-be robber, he should have foreseen that a police officer

approaching Mr. Witherspoon would be prepared to use deadly force.


      In support of their motion to dismiss, the T&S United Defendants argue that

the Court should dismiss the Amended Complaint because: (1) Mr. Abdullatff’s 911

call is a privileged petition to the government for relief, protected under the Noerr-

Pennington doctrine, (2) Connecticut law does not recognize “false report” as a

cause of action and Plaintiff fails to state an analogous claim for defamation, (3)

the T&S United Defendants did not owe Ms. Washington a duty of care because the

harm was not foreseeable, and (4) that Officers Eaton and Pollock’s actions

constitute an intervening superseding event. See generally [Dkt. 37 (T&S United

Defs. Mot. to Dismiss)]. The Court will address each of the T&S United Defendants’

arguments in turn.


   a. The Noerr-Pennington doctrine and calls for police assistance


      The Noerr-Pennington doctrine holds that attempts to influence legislative,

executive, administrative, or judicial action are immune from liability by virtue of

the First Amendment right to petition the government for a redress of grievances.

See Cal. Motor Transp. Co. v. Trucking Unlimited, 404 U.S. 508, 510 (1972)

(“Certainly the right to petition extends to all departments of the Government.”).

This is an important principle critical to the function of a democracy and

presupposes good faith. The subversion of critical democratic principles is

inimical to democracy. The immunity does not apply where “petitioning activity


                                         31
       Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 32 of 44




ostensibly directed toward influencing governmental action, is a mere sham to

cover ... an attempt” to violate federal law. Prof'l Real Estate Investors, Inc. v.

Columbia Pictures Indus., 508 U.S. 49, 56, 113 (1993) (internal quotations omitted).

The Court need not address whether the “sham” exception applies because Mr.

Abdullatff’s 911 call is not a petition for government action for First Amendment

purposes.


      The T&S United Defendants cite Graff v. O’Connell, 2003 Conn. Super. LEXIS

2686 (Conn. Super. Ct. Sept. 29, 2003) for the proposition that the Connecticut

Superior Court explicitly acknowledged that the Noerr-Pennington Doctrine

covered phone calls to the police. [Dkt. 37 (T&S United Defs. Mem. in Supp.) at 9].

The Court agrees with Plaintiff that the facts of Graff v. O’Connell are

distinguishable.


      In Graff, the defendant-neighbors reported excessive barking and the

operation of an illegal dog kennel to municipal code enforcement officials, animal

control, and eventually to the state police. Id. at 2-3. The defendant-neighbors’

nuisance complaints were justified, and the plaintiff paid a fine. Id. at 5. Graff did

not involve an emergency or allegations that the defendant-neighbors’ statement

to authorities was knowingly false. On summary judgment, the Court interpreted

the defendant-neighbors’     complaints as petitioning municipal officials for

regulatory enforcement action. Id. at 8-9 (“Application of the Noerr-Pennington

doctrine to the situation in this case--petitioning activity directed at local

governments--already is well established.”) (emphasis added) (citing examples of

political activity involving local government).

                                         32
       Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 33 of 44




       More recently and more analogous is the Superior Court’s (Shortall, J.)

opinion in Shea v. Hoffman, 2015 Conn. Super. LEXIS 2732, *11, 2015 WL 7421861,

(Conn. Super. Ct. Oct. 29, 2015), which held that the Noerr-Pennington doctrine

does not apply to emergency calls for police assistance. The Court agrees with the

Superior Court’s reasoning in Shea. There, a patient pursuing a medical

malpractice claim alleged that her former doctor and his staff maliciously called

the police when she returned to the office seeking medical information and falsely

alleged that she threatened staff. Id. at 9. Citing to Graff, the court noted that it was

the only case in Connecticut that has applied the doctrine to police calls for

enforcement action. Id. at 10. The court considered Graff’s application of the

doctrine “far-fetched,” considering that “[t]here is no First Amendment right to call

the police.” Id. Instead, Connecticut law recognizes qualified immunity for

statements made to police as a matter of tort law, which sufficiently balances the

competing interests at issue. See id. (citing Gallo v. Barile, 284 Conn. 459, 462

(2007)).


       The Court holds the Noerr-Pennington doctrine does not confer immunity

against liability for knowingly making a false police report. The purpose of the

doctrine in shielding political participation from civil liability would not be

advanced by extending immunity in that circumstance. Noerr, 365 U.S. at 137 (“. . .

the whole concept of representation depends upon the ability of the people to make

their wishes known to their representatives. To hold that the government retains

the power to act in this representative capacity and yet hold, at the same time, that

the people cannot freely inform the government of their wishes would impute to


                                           33
         Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 34 of 44




the Sherman Act a purpose to regulate, not business activity, but political

activity…”). No legitimate public action could result from such an act. On the

contrary, police action always involves the potential for harm and initiating police

action knowingly and unjustifiably is dangerous conduct which must be

discouraged and not encouraged by a grant of immunity.


        Granting immunity would also be inconsistent with state law. Indeed, it is a

crime in Connecticut to make a false police report. Conn. Gen. Stat. § 53a- 180c. 5

Thus, the legislature has made clear those who make false police reports should

be held accountable, not shielded.


        Dismissal based on the Noerr-Pennington doctrine is denied.




5   Conn Gen. Stat. § 56a-180(c) provides that:

(a) A person is guilty of falsely reporting an incident in the second degree when,
knowing the information reported, conveyed or circulated to be false or baseless,
such person gratuitously reports to a law enforcement officer or agency (1) the
alleged occurrence of an offense or incident which did not in fact occur, (2) an
allegedly impending occurrence of an offense or incident which in fact is not
about to occur, (3) false information relating to an actual offense or incident or to
the alleged implication of some person therein, or (4) violates subdivision (1), (2)
or (3) of this subsection with specific intent to falsely report another person or
group of persons because of the actual or perceived race, religion, ethnicity,
disability, sex, sexual orientation or gender identity or expression of such other
person or group of persons.

(b) Falsely reporting an incident in the second degree is a (1) class A
misdemeanor for a violation of subdivision (1), (2) or (3) of subsection (a) of this
section, or (2) class E felony for a violation of subdivision (4) of subsection (a) of
this section.


                                          34
       Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 35 of 44




   b. Connecticut recognizes a qualified privilege for reports made to police


      In Gallo v. Barile, the Connecticut Supreme Court expressly rejected the

claim that statements to police are entitled to absolute immunity. 284 Conn. at 468.

There, the Connecticut Supreme Court held that qualified immunity appropriately

balances the countervailing public policy interests between encouraging the

reporting of crimes with protecting victims from the consequences of false

accusations. Id. at 471-78 (noting that a “qualified privilege is sufficiently protective

of [those] wishing to report events concerning crime” and “[t]here is no benefit to

society or the administration of justice in protecting those who make intentionally

false and malicious defamatory statements to the police.”) (quotations and

citations omitted). Beyond harm to the victims of false allegations, the interests of

the public are harmed when law enforcement                resources are diverted to

investigating false or malicious complaints. Id. at 477.


      The    Connecticut     Supreme     Court    distinguished    reporting    criminal

misconduct from civilian review complaints for police brutality, which are subject

to absolute immunity. Id. at 474-75 (citing Craigs v. Stafford Construction, Inc., 271

Conn. 78 (2004)). “[I]nformal reports of suspected criminal misconduct do not

implicate the imbalance of power between citizens and governmental authorities

and, therefore, do not involve our democratic values to the same degree as formal

allegations of police abuse, brutality or other official wrongdoing.” Id. at 475.

Connecticut’s qualified immunity rule represents the majority view among

jurisdictions. Id. at 472-73 (surveying cases); see also 50 Am. Jur. 2d Libel and

Slander § 276. This approach strikes a proper balance.

                                           35
       Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 36 of 44




      The T&S United Defendants’ initial memorandum of law in support of their

motion to dismiss does not address the applicability of qualified privilege. In

opposition, Plaintiff identified the issue and argues that the privilege is defeated by

Plaintiff’s allegations that Mr. Abdullatff’s statement was malicious. [Dkt. 55 (Pl.

Mem. in Opp’n to T&S United Defs.) at 4-7]. The Court agrees with Plaintiff.


      To overcome qualified privilege, Plaintiff must allege malice in fact or actual

malice. Gallo, supra. 463, n. 6 (quoting Hopkins v. O'Connor, 282 Conn. 821, 845

(2007)). “Actual malice requires that the statement, when made, be made with

actual knowledge that it was false or with reckless disregard of whether it was

false.... A negligent misstatement of fact will not suffice; the evidence must

demonstrate a purposeful avoidance of the truth....” Id. As stated previously,

Plaintiff alleges facts tending to show that Mr. Abdullatf knew that his statement to

police was false when he made it. He also indicated he was acquainted with Mr.

Witherspoon. All of this suggests Mr. Abdullatf may have made a knowingly false

report in retaliation for an earlier encounter he had with Mr. Witherspoon.


      It is also plausibly alleged that he acted recklessly based on racial animus,

recklessly assuming Mr. Witherspoon was carrying a firearm because he was an

African American male with dreadlocks. In sum, having alleged he admittedly made

a false stereotypical police report, Ms. Washington has adequately alleged that Mr.

Abdullatf acted with actual personal or racial malice, and if not recklessly. See e.g.,

Christina Carrega, 'Because they can get away with it': Why African Americans are

blamed for crimes they didn't commit: Experts African Americans make up 49% of

wrongful     convictions     since    1989,    ABC      News     (May     31,    2020)

                                          36
        Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 37 of 44




https://abcnews.go.com/US/african-americans-blamed-crimes-commit-

experts/story?id=70906828; Rachel Scully, Florida man planned to blame Black

Lives     Matter    for   ex-girlfriend’s   death,    The   Hill   (Jul.   13,   2021)

https://thehill.com/homenews/state-watch/562693-florida-man-tried-to-blame-

black-lives-matter-for-ex-girlfriends-death.


        Contrary to the T&S United Defendants’ position in their reply brief, Plaintiff

is not required to prove an improper motive to overcome a claim of privilege.

Hopkins, 282 Conn. at 845 (“We previously have held that the malice required to

overcome a qualified privilege in defamation cases is malice in fact or actual

malice.”) (emphasis added). Therefore, even if Ms. Washington had failed to

sufficiently allege ill-will or improper motive by Mr. Abdullatf that lacunae would

not be dispositive to the qualified immunity issue.


   c. Whether the T&S United Defendants owed Plaintiff a duty of care


        The T&S United Defendants argue that they did not owe Plaintiff a duty of

care because the necessary steps to cause the harm that she suffered were too far

removed to be reasonably foreseeable. [Dkt. 37 (T&S United Defs. Mem. in Supp.)

at 12-15]. In opposition, Ms. Washington argues that the general nature of the harm

Plaintiff suffered, i.e. that police would fire upon her vehicle, was foreseeable, even

if the precise and bizarre circumstances were not. The Court agrees with Plaintiff.


        “Duty is a legal conclusion about relationships between individuals, made

after the fact, and imperative to a negligence cause of action . . .The ultimate test

of the existence of the duty to use care is found in the foreseeability that harm may


                                            37
       Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 38 of 44




result if it is not exercised . . .” Ruiz v. Victory Properties, LLC, 315 Conn. 320, 328,

(2015) (quotation and citation omitted).


      The Court has no doubt that some people would label the specific

circumstances of the shooting described in the complaint as incredulous.

However, foreseeability concerns the general nature of the harm, rather than the

specific way that the harm was sustained. Id. at 334-35; Pisel v. Stamford Hosp.,

180 Conn. 314, 332 (1980) (same). In other words, the dispositive issue concerns

the level of inquiry and generalization. Id. In this context the question is whether a

shooting incident could be foreseen, not whether the way the shooting occurred

could be foreseen.


      Incidents of officer involved shootings occur with disturbing regularity. At

present, there are ten use of deadly force investigations pending with the State’s

Attorneys; 23 were completed since 2016. See Reports on Use of Force by Police

Officers, Conn. Stat. Div. of Crim. Justice, https://portal.ct.gov/DCJ/Whats-

News/Reports-on-the-Use-of-Force-by-Peace-Officers/Reports-on-the-Use-of-

Force-By-Police-Officers#Completed (last reviewed on Aug. 2, 2021).


      Plaintiff cites a journal article to support the proposition that police officers

rely heavily on dispatched information when deciding whether to use deadly force.

[Dkt. 55 (Pl. Mem. in Opp’n to T&S United Defs. Mot to Dismiss) at 13-14] (quoting

Paul. L. Taylor, Dispatch Priming and the Police Decision to Use Deadly Force, 23

POLICE Q., 311-32 (Dec. 30, 2019). As a matter of common sense and experience,

police officers are more likely to approach a suspect who is reported to be “armed


                                           38
       Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 39 of 44




and dangerous” with their service weapons unholstered. Some of these

encounters will end with police officers discharging their weapons, creating a

foreseeable risk that a suspect or a bystander may be shot. The risk that officers

would use deadly force in this case was amplified by the fact that the events

occurred during the darkness of the early morning hours.


      Applying these principles, the narrower issue of foreseeability concerns

whether plaintiff alleged facts tending to show that a reasonable person in Mr.

Abdullatff’s position would know that a false report of an armed robber with a gun

could result in police officers shooting at the suspect and their vehicle, thereby

endangering the passenger that he knew was present. These conditions are

present here.


      This case is distinguishable from the principal case advanced by the T&S

United Defendants, Lodge v. Arett Sales Corp., 246 Conn. 563 (Conn. 1998). In

Lodge, an alarm company negligently caused firefighters to respond to a false

alarm. 246 Conn. at 563-70. While responding to the false alarm, the fire engine’s

breaks failed, causing a crash that killed two firefighters and injured others. Id. The

breaks failed because the fire engine was negligently maintained and the issue of

the faulty brakes was known among maintenance and firefighting personnel. Id. at

577-78. The Connecticut Supreme Court held that the risk of a crash by a

negligently maintained and utilized fire engine was not reasonably foreseeable to

the alarm company. Id. The court contrasted that situation with the ordinary risks

that flow from negligent false alarms, such as injuries from collisions caused by

the high-speed operation of fire engines on congested streets. Id.

                                          39
       Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 40 of 44




      The risk that a police officer responding to a report of an armed robbery

might discharge their service pistol in response to a perceived threat (i.e. the

suspect reaching for a possible weapon) is akin to a fire engine negligently striking

a pedestrian while responding to a false alarm. Stated another way, “[h]ad the alarm

been legitimate, the brake failure still would have occurred. No degree of care on

the part of the defendants could have prevented the brake failure.” Id. at 582-83. In

contrast, here, Plaintiff alleged that Mr. Abdullatff’s false allegation set the stage

for the officers’ use of deadly force because they approached the vehicle believing

that he was armed. If Mr. Abdullatff never falsely reported the robbery and had not

falsely reported that Mr. Witherspoon was armed, Officer Eaton may not have shot

at Mr. Witherspoon when he complied with his command to vacate the vehicle. Had

he not discharged his weapon, Officer Pollock may not have fired his weapon and

the volley of shots which struck Ms. Washington four times may never have

commenced.


      Accordingly, the Court concludes that Plaintiff alleged that her injuries were

a foreseeable result of Mr. Abdullatff’s false 911 call. The T&S United Defendants

have not contested the other element of duty.


   d. Whether Officer Eaton and Officer Pollock’s             actions   constitute   a
      supervening intervening cause as a matter of law
      The final issue is whether the actions of Officer Eaton and Officer Pollock

constitute a supervening and intervening cause of Plaintiff’s injuries.


      In opposition, Plaintiff argues that the Connecticut Supreme Court no longer

recognizes superseding tort jurisprudence except           in cases involving an


                                         40
       Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 41 of 44




intervening intentional tort, action of nature, or criminal event that was

unforeseeable to the defendant. [Dkt. 55 (Pl. Mem. in Opp’n to T&S United’s Defs.)

at 11-12](citing Snell v. Norwalk Yellow Cab, Inc. 332 Conn. 720 (Conn. 2019) and

Barry v. Quality Steel Products, Inc., 263 Conn. 424 (2003)).


      In reply, Plaintiff argues “[t]he actions of Eaton and Pollock (especially as

alleged) are both intentional torts and criminal acts.” [Dkt. 59 (T&S Defs. Repl. Br.)

at 7]. Plaintiff has alleged a bevy of claims against individual, municipal, and private

defendants based on different legal theories, including claims sounding in

negligence. The Court takes judicial notice of the fact that there are pending state

criminal charges against Officer Eaton related to the shooting. State v. Eaton, No

NNH-CR-0224774-T. (Conn. Super. Ct. Oct. 21, 2019). There are no pending criminal

charges against Officer Pollock. Nevertheless, whether any liability can be

apportioned to the T&S United Defendants depends upon questions of fact and

proof. Even if it is later established that its co-defendants committed an intentional

tort or criminal event, apportionment depends upon the foreseeability of those

events. Snell, 332 Conn. at 750.


      For the aforementioned reasons, the Court DENIES the T&S United

Defendants’ Motion to Dismiss.


                                     Conclusion


      To summarize, the Court GRANTS Dkt. 34, the Hamden Defendants’ Motion

to Dismiss. The Court dismisses the Monell claim against the Hamden Defendants,

Count Twelve of the Amended Complaint, without prejudice. The Clerk is directed


                                          41
        Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 42 of 44




to terminate the Hamden Police Department, Mayor Leng, and Acting Chief Sullivan

from the case caption.


       The Court GRANTS Dkt. 39, the New Haven Defendants Motion to Dismiss.

The Court dismisses the Monell claim against the New Haven Defendants, Count

Fourteen of the Amended Complaint, without prejudice. Plaintiff voluntarily moved

to withdraw, and the Court dismisses Count Nine, the municipal indemnification

claim. The Clerk shall terminate all of the New Haven Defendants from the case

caption.


       The Court GRANTS Dkt. 38, the Yale University Defendants’ Motion to

Dismiss. The Court dismisses the Monell claim against the Yale University

Defendants, Count Thirteen of the Amended Complaint, without prejudice. The

Court dismisses Count Eight for indemnification pursuant to Conn. Gen. Stat. § 7-

465 without leave to amend. Count Seven of the Amended Complaint for

respondeat superior under 42 U.S.C. § 1983 is also dismissed without leave to

amend. Count Six of the Amended Complaint against Yale University for

respondeat superior for Officer Pollock’s alleged negligence remains pending. The

Clerk shall terminate the Yale University Police Department and Chief of Police

Ronnell Higgins from the case caption.


       The Court DENIES Dkt. 37, the T&S United Defendants’ Motion to Dismiss in

its entirety.


       To summarize, the following counts in the Amended Complaint remain

pending:


                                         42
       Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 43 of 44




-   Count One, Negligence as to Officer Eaton in his individual capacity;
-   Count Two, Deprivation of Plaintiff’s Fourth Amendment Rights pursuant to 42
    U.S.C. § 1983 as to Officer Eaton in his individual capacity;
-   Count Three, Indemnification pursuant to Conn. Gen. Stat. § 7-465 as to the
    Town of Hamden;
-   Count Four, Negligence as to Officer Pollock in his individual capacity;
-   Count Five, Deprivation of Plaintiff’s Fourth Amendment Rights pursuant to 42
    U.S.C. § 1983 as to Officer Pollock in his individual capacity;
-   Count Six, Respondeat Superior as to Yale University for Officer Pollock’s
    alleged negligence while acting in the scope of his duties as a university
    employee;
-   Count Ten, “False Report” as to Mr. Abdullattf, which the Court implies to state
    a tort claim(s); and
-   Count Eleven, Respondeat superior as to T&S United, LLC for Mr. Abdullattf’s
    false statement while acting in the scope of his duties as the service station’s
    employee.
Should Ms. Washington choose to amend her complaint, the Court grants leave to

file an amended complaint within twenty-one (21) days of the date of this decision.


      Finally, the Court continued the parties’ requested Rule 16 scheduling

conference during the pendency of these motions and Officer Eaton’s pending

criminal case. In light of the time which has elapsed and the objective of achieving

a fair, efficient and timely adjudication of the case, the Court ORDERS the

remaining parties to meet and confer. To the extend they have not already done so,

the parties shall exchange their initial discovery disclosures within 30 days of this

Order. The parties shall confer regarding the discovery that can be completed

during the pendency of the criminal proceeding, respecting Officer Eaton’s Fifth

Amendment right against self-incrimination.


      The Court will set a date for the scheduling conference in early October 2021.

The parties should be prepared to engage in a comprehensive and meaningful case




                                         43
       Case 3:20-cv-01111-VLB Document 64 Filed 08/02/21 Page 44 of 44




management discussion of the case at the conference, including the advisability

of severing the claims against Officer Eaton.


      The parties may collectively request a referral to a magistrate judge for a

settlement conference prior to the scheduling conference if they feel that early

settlement efforts would be productive.




                                               IT IS SO ORDERED.

                                               _______/s/______________
                                               Hon. Vanessa L. Bryant
                                               United States District Judge



Dated at Hartford, Connecticut: August 2, 2021




                                          44
